DETAILED ACTION
This office action is in response to communications filed by Applicant on 06/25/2020.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan Platt on 7/30/2021
The application has been amended as follows: 
 Claim 14: The device of claim 12, wherein the controller controls spin rate of flywheels of gyros.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, does not disclose nor render obvious the claimed combination comprising one or more actuators that selectively counter-rotate the first control moment gyro, and the second control moment gyro, so as to rotate the first flywheel rotation axis and the second flywheel rotation axis in opposite directions to cant the first control moment gyro relative to the second control moment gyro; wherein the one or more actuators rotate the first flywheel and the first frame, and the second flywheel and the second frame, so as to rotate the first flywheel rotation axis and the second flywheel rotation axis within respective offset parallel planes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658